116 S.E.2d 349 (1960)
253 N.C. 195
STATE
v.
Emanuel "Shug" BROWN.
No. 222.
Supreme Court of North Carolina.
October 12, 1960.
*350 T. W. Bruton, Atty. Gen., and McGalliard, Asst. Atty. Gen., for the State.
Amon M. Butler and Elbert E. Foster, Charlotte, for defendant, appellant.
PER CURIAM.
The principles of law applied by this Court in State v. Wilson, 216 N.C. 130, 4 S.E.2d 440, are controlling on this appeal. Payment of fine as a condition of suspension of sentence does not render void the subsequent activation of the prison term for breach of other conditions. Defendant is not twice punished for the same offense. Conspiracy to violate the liquor law is a misdemeanor and punishable as at common law, that is, by fine or imprisonment, or both. G.S. § 14-3. State v. Powell, 94 N.C. 920, 923-924.
The conditions imposed in the judgment of June 1956 are not unreasonable. The period of suspension is within legal limits. G.S. § 15-200. The breach of condition that defendant be law abiding and of good behavior has been held a sufficient predicate for putting prison sentence into effect. State v. Wilson, supra.
The judgment of July 1960 recites that the court heard evidence "of the State and the defendant." The only evidence brought forward in the record is the minutes of the Recorder's Court of Mecklenburg County showing that in May 1960 defendant pleaded guilty to receiving stolen goods. Defendant objected to this evidence. The ground of objection does not appear in the record and does not clearly appear in the brief. The guilty plea is sufficient basis for a finding that the failure to be of good behavior was wilful. Rules of evidence are not so strictly enforced in a hearing by the judge as in a trial by jury.
The judgment below is
Affirmed.